DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/21 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method and Apparatus for Configuring an Assistance Information Bit for Local Cache Bit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (LG ECTRONICS INC., "Assistance information for local cache", R2-1808547, 3GPP TSG RAN WG2 #102, Busan, Korea, 2018-05-11) (as disclosed in the IDS), and further in view of Baek et al (Pub No: 20150043492).


As to claim 1, 3GPP teaches a method, performed by a terminal in a wireless communication system, of configuring an assistance information bit for local cache (AILC) bit (3GPP, Pg 3 “Reason for change”, a method of a UE in a system for supporting/not supporting assistance information), the method comprising: 
receiving, AILC bit configuration information (ailc- BitConfig) (3GPP, Pg 6, 7 Sec 6.3, the UE receives AILC information for configuration from upper layers); 
configuring an AILC bit of a packet data convergence protocol (PDCP) data packet data unit (PDU) based on at least one whether the PDCP data PDU includes a service data unit (SDU) to be transmitted to a local cache (3GPP, Pg 7 6.3.x, the AILC bit of PDCP PDU is configured based on the SDU needing to be transferred to the local cache); and 
transmitting, the PDCP data PDU in which the AILC bit is configured (3GPP, Pg 6 6.2.3, the PDCP PDU with the AILC is carried (transmitted)).
3GPP does not explicitly teach the UE is dual-connected to a master base station and a secondary base station; receiving, from the master base station, a radio resource control (RRC) reconfiguration message; transmitting, to the terminating base station.
However, Baek teaches the UE is dual-connected to a master base station and a secondary base station (Baek, [0195], a UE connected to a SeNB and MeNB); receiving, from the master base station, a radio resource control (RRC) reconfiguration message (Baek, [0202], the UE receives from the MeNB a RRC reconfiguration message); transmitting, to the terminating base station (Baek, Fig 12B, the UE transmits to the SeNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baek and 3GPP to show the UE configures dual connectivity with RRC because it provides mobility robustness (Table 1).

As to claim 8, 3GPP teaches wherein the AILC bit configuration information is included and transmitted in an OtherConfig information element (IE) of the message (3GPP, Pg 6 6.2.3, the PDCP PDU with the AILC is carried (transmitted) via an information element in the message).
	3GPP does not explicitly teach a RRC configuration message.
	However, Baek teaches an RRC reconfiguration message (Baek, [0195]Fig 12B, the a RRC reconfiguration message).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baek and 3GPP to show the UE configures dual connectivity with RRC because it provides mobility robustness (Table 1).

As to claim 9, 3GPP teaches a terminal, , for configuring an assistance information bit for local cache (AILC) bit in a wireless communication system bit (3GPP, Pg 3 “Reason for change”, a UE in a system for supporting/not supporting assistance information), the terminal comprising: a transceiver; and a processor connected to the transceiver bit (3GPP, Pg 3 “Reason for change”, UE has a transceiver and processor), wherein the processor is configured to: 
receive, AILC bit configuration information (ailc- BitConfig) (3GPP, Pg 6, 7 Sec 6.3, the UE receives AILC information for configuration from upper layers); 
configure an AILC bit of a packet data convergence protocol (PDCP) data packet data unit (PDU) based on at least one whether the PDCP data PDU includes a service data unit (SDU) to be transmitted to a local cache (3GPP, Pg 7 6.3.x, the AILC bit of PDCP PDU is configured based on the SDU needing to be transferred to the local cache); and 
transmit, the PDCP data PDU in which the AILC bit is configured (3GPP, Pg 6 6.2.3, the PDCP PDU with the AILC is carried (transmitted)).
3GPP does not explicitly teach the UE is dual-connected to a master base station and a secondary base station; receiving, from the master base station, a radio resource control (RRC) reconfiguration message; transmitting, to the terminating base station.
However, Baek teaches the UE is dual-connected to a master base station and a secondary base station (Baek, [0195], a UE connected to a SeNB and MeNB); receiving, from the master base station, a radio resource control (RRC) reconfiguration message (Baek, [0202], the UE receives from the MeNB a RRC reconfiguration message); transmitting, to the terminating base station (Baek, Fig 12B, the UE transmits to the SeNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baek and 3GPP to show the UE configures dual connectivity with RRC because it provides mobility robustness (Table 1).

Claims 2-7, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP and Baek as applied to claims above, and further in view of Gu et al (Pub No: 20180324624).


As to claim 2, 3GPP teaches wherein the configuring of the AILC bit of the PDCP data PDU comprises setting the AILC bit of the PDCP data PDU to 1 when the PDCP data PDU includes a service data adaptation protocol (SDAP) SDU to be transmitted to the local cache (3GPP, Pg 7 6.3.x, when the bit is set to 1 the SDU is included to be transmitted to the local cache).
3GPP does not teach wherein the master and secondary base station is a master and secondary next-generation NodeB (gNB), wherein the terminating base station is the master base station or the secondary base station.
Baek teaches wherein the terminating base station is the master base station or the secondary base station (Baek, Fig 12B, the terminating base station is the SeNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baek and 3GPP to show the UE configures dual connectivity with RRC because it provides mobility robustness (Table 1).
3GPP and Baek does not explicitly teach wherein the master and secondary base station is a master and secondary next-generation NodeB (gNB).
However, Gu teaches wherein the master and secondary base station is a master and secondary next-generation NodeB (gNB) (Gu, [0045][0056], the MeNB or SeNB may be gNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gu with 3GPP and Baek to use a gNB, because Gu teaches it is well known that 5G networks exist amongst dual connectivity UE (Gu, [0045]).

As to claim 3, 3GPP teaches wherein the AILC bit configuration information is included and transmitted in master eNB configuration information of the reconfiguration message, wherein the terminating base station is the master base station, wherein the configuring of the AILC bit of the PDCP data PDU comprises setting the AILC bit of the PDCP data PDU to 1 when the PDCP data PDU includes a PDCP SDU to be transmitted to the local cache (3GPP, Pg 7 6.3.x, the AILC bit of PDCP PDU is configured based on the SDU needing to be transferred to the local cache), and wherein the transmitting of the PDCP data PDU to the terminating base station comprises, transmitting the PDCP data PDU in which the AILC bit is configured (3GPP, Pg 6 6.2.3, the PDCP PDU with the AILC is carried (transmitted)).
3GPP does not explicitly teach transmitting, to the master base station.
However, Baek teaches transmitting, to the master base station. (Baek, Fig 12B, the master base station becomes the SeNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baek and 3GPP to show the UE configures dual connectivity with RRC because it provides mobility robustness (Table 1).
3GPP and Baek does not explicitly teach wherein the master base station is a master evolved NodeB (eNB) and the secondary base station is a secondary gNB.
However, Gu teaches wherein the master base station is a master evolved NodeB (eNB) and the secondary base station is a secondary gNB (Gu, [0045][0056], the MeNB or SeNB may be gNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gu with 3GPP and Baek to use a gNB, because Gu teaches it is well known that 5G networks exist amongst dual connectivity UE (Gu, [0045]).


As to claim 4, 3GPP teaches wherein the AILC bit configuration information is included and transmitted in configuration information, wherein the configuring of the AILC bit of the PDCP data PDU comprises setting the AILC bit of the PDCP data PDU to 1 when the PDCP data PDU includes a PDCP SDU to be transmitted to the local cache and the PDCP data PDU is configured with NR PDCP, and wherein the transmitting the PDCP data PDU, the PDCP data PDU in which the AILC bit is configured (3GPP, Pg 6 6.2.3, the PDCP PDU with the AILC is carried (transmitted))..
3GPP does not explicitly teach wherein the terminating base station is the secondary base station, transmitting, to the secondary base station; wherein the master base station is a master eNB and the secondary base station is a secondary gNB.
Baek teaches wherein the terminating base station is the secondary base station, transmitting, to the secondary base station (Baek, Fig 12B, the terminating base station is the SeNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baek and 3GPP to show the UE configures dual connectivity with RRC because it provides mobility robustness (Table 1).
3GPP and Baek does not explicitly teach wherein the master base station is a master eNB and the secondary base station is a secondary gNB.
However, Gu teaches wherein the master base station is a master eNB and the secondary base station is a secondary gNB  (Gu, [0045][0056], the MeNB or SeNB may be gNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gu with 3GPP and Baek to use a gNB, because Gu teaches it is well known that 5G networks exist amongst dual connectivity UE (Gu, [0045]).


As to claim 5, 3GPP teaches wherein the configuring of the AILC bit of the PDCP data PDU comprises setting the AILC bit of the PDCP data PDU to 1 when the PDCP data PDU includes an SDAP SDU to be transmitted to the local cache (3GPP, Pg 6 6.2.3, the PDCP PDU with the AILC is carried (transmitted)).
3GPP does not explicitly teach wherein the master base station is a master gNB and the secondary base station is a secondary eNB.
However, Gu teaches (Gu, [0045][0056], the MeNB or SeNB may be gNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gu with 3GPP and Baek to use a gNB, because Gu teaches it is well known that 5G networks exist amongst dual connectivity UE (Gu, [0045]).

As to claim 6, 3GPP teaches wherein the AILC bit configuration information is included and transmitted in configuration information of the message, and wherein the transmitting of the PDCP data PDU to the terminating base station comprises transmitting, the PDCP data PDU in which the AILC bit is configured (3GPP, Pg 6 6.2.3, the PDCP PDU with the AILC is carried (transmitted))..
 3GPP does not explicitly teach a gNB RRC reconfiguration message and wherein the terminating base station is the master base station, and transmitting to the master base station . 
However, Baek teaches a gNB RRC reconfiguration message and wherein the terminating base station is the master base station, and transmitting to the master base station (Baek, Fig 12B, the terminating base station is the SeNB (now the master)).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baek and 3GPP to show the UE configures dual connectivity with RRC because it provides mobility robustness (Table 1).


As to claim 7, 3GPP teaches wherein the AILC bit configuration information is included and transmitted in configuration information of the message, , and wherein the transmitting of the PDCP data PDU to the terminating base station comprises transmitting, to the secondary base station, the PDCP data PDU in which the AILC bit is configured (3GPP, Pg 6 6.2.3, the PDCP PDU with the AILC is carried (transmitted)).
3GPP does not explicitly teach secondary information in RRC reconfiguration message wherein the terminating base station is the secondary base station.
However, Baek teaches secondary information in RRC reconfiguration message wherein the terminating base station is the secondary base station (Baek, [0195]Fig 12B, the terminating base station is the SeNB ).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baek and 3GPP to show the UE configures dual connectivity with RRC because it provides mobility robustness (Table 1).

As to claim 10, 3GPP teaches wherein the configuring of the AILC bit of the PDCP data PDU comprises setting the AILC bit of the PDCP data PDU to 1 when the PDCP data PDU includes a service data adaptation protocol (SDAP) SDU to be transmitted to the local cache (3GPP, Pg 7 6.3.x, when the bit is set to 1 the SDU is included to be transmitted to the local cache).
3GPP does not teach wherein the master and secondary base station is a master and secondary next-generation NodeB (gNB), wherein the terminating base station is the master base station or the secondary base station.
Baek teaches wherein the terminating base station is the master base station or the secondary base station (Baek, Fig 12B, the terminating base station is the SeNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baek and 3GPP to show the UE configures dual connectivity with RRC because it provides mobility robustness (Table 1).
3GPP and Baek does not explicitly teach wherein the master and secondary base station is a master and secondary next-generation NodeB (gNB).
However, Gu teaches wherein the master and secondary base station is a master and secondary next-generation NodeB (gNB) (Gu, [0045][0056], the MeNB or SeNB may be gNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gu with 3GPP and Baek to use a gNB, because Gu teaches it is well known that 5G networks exist amongst dual connectivity UE (Gu, [0045]).


As to claim 11, 3GPP teaches wherein the AILC bit configuration information is included and transmitted in master eNB configuration information of the reconfiguration message, wherein the terminating base station is the master base station, wherein the configuring of the AILC bit of the PDCP data PDU comprises setting the AILC bit of the PDCP data PDU to 1 when the PDCP data PDU includes a PDCP SDU to be transmitted to the local cache (3GPP, Pg 7 6.3.x, the AILC bit of PDCP PDU is configured based on the SDU needing to be transferred to the local cache), and wherein the transmitting of the PDCP data PDU to the terminating base station comprises, transmitting the PDCP data PDU in which the AILC bit is configured (3GPP, Pg 6 6.2.3, the PDCP PDU with the AILC is carried (transmitted)).
3GPP does not explicitly teach transmitting, to the master base station.
However, Baek teaches transmitting, to the master base station. (Baek, Fig 12B, the master base station becomes the SeNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baek and 3GPP to show the UE configures dual connectivity with RRC because it provides mobility robustness (Table 1).
3GPP and Baek does not explicitly teach wherein the master base station is a master evolved NodeB (eNB) and the secondary base station is a secondary gNB.
However, Gu teaches wherein the master base station is a master evolved NodeB (eNB) and the secondary base station is a secondary gNB (Gu, [0045][0056], the MeNB or SeNB may be gNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gu with 3GPP and Baek to use a gNB, because Gu teaches it is well known that 5G networks exist amongst dual connectivity UE (Gu, [0045]).

As to claim 12, 3GPP teaches wherein the AILC bit configuration information is included and transmitted in configuration information, wherein the configuring of the AILC bit of the PDCP data PDU comprises setting the AILC bit of the PDCP data PDU to 1 when the PDCP data PDU includes a PDCP SDU to be transmitted to the local cache and the PDCP data PDU is configured with NR PDCP, and wherein the transmitting the PDCP data PDU, the PDCP data PDU in which the AILC bit is configured (3GPP, Pg 6 6.2.3, the PDCP PDU with the AILC is carried (transmitted))..
3GPP does not explicitly teach wherein the terminating base station is the secondary base station, transmitting, to the secondary base station; wherein the master base station is a master eNB and the secondary base station is a secondary gNB.
Baek teaches wherein the terminating base station is the secondary base station, transmitting, to the secondary base station (Baek, Fig 12B, the terminating base station is the SeNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baek and 3GPP to show the UE configures dual connectivity with RRC because it provides mobility robustness (Table 1).
3GPP and Baek does not explicitly teach wherein the master base station is a master eNB and the secondary base station is a secondary gNB.
However, Gu teaches wherein the master base station is a master eNB and the secondary base station is a secondary gNB  (Gu, [0045][0056], the MeNB or SeNB may be gNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gu with 3GPP and Baek to use a gNB, because Gu teaches it is well known that 5G networks exist amongst dual connectivity UE (Gu, [0045]).


As to claim 13, 3GPP teaches wherein the configuring of the AILC bit of the PDCP data PDU comprises setting the AILC bit of the PDCP data PDU to 1 when the PDCP data PDU includes an SDAP SDU to be transmitted to the local cache (3GPP, Pg 6 6.2.3, the PDCP PDU with the AILC is carried (transmitted)).
3GPP does not explicitly teach wherein the master base station is a master gNB and the secondary base station is a secondary eNB.
However, Gu teaches (Gu, [0045][0056], the MeNB or SeNB may be gNB).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Gu with 3GPP and Baek to use a gNB, because Gu teaches it is well known that 5G networks exist amongst dual connectivity UE (Gu, [0045]).

As to claim 14, 3GPP teaches wherein the AILC bit configuration information is included and transmitted in configuration information of the message, and wherein the transmitting of the PDCP data PDU to the terminating base station comprises transmitting, the PDCP data PDU in which the AILC bit is configured (3GPP, Pg 6 6.2.3, the PDCP PDU with the AILC is carried (transmitted))..
 3GPP does not explicitly teach a gNB RRC reconfiguration message and wherein the terminating base station is the master base station, and transmitting to the master base station . 
However, Baek teaches a gNB RRC reconfiguration message and wherein the terminating base station is the master base station, and transmitting to the master base station (Baek, Fig 12B, the terminating base station is the SeNB (now the master)).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baek and 3GPP to show the UE configures dual connectivity with RRC because it provides mobility robustness (Table 1).

As to claim 15, 3GPP teaches wherein the AILC bit configuration information is included and transmitted in configuration information of the message, , and wherein the transmitting of the PDCP data PDU to the terminating base station comprises transmitting, to the secondary base station, the PDCP data PDU in which the AILC bit is configured (3GPP, Pg 6 6.2.3, the PDCP PDU with the AILC is carried (transmitted)).
3GPP does not explicitly teach secondary information in RRC reconfiguration message wherein the terminating base station is the secondary base station.
However, Baek teaches secondary information in RRC reconfiguration message wherein the terminating base station is the secondary base station (Baek, [0195]Fig 12B, the terminating base station is the SeNB ).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Baek and 3GPP to show the UE configures dual connectivity with RRC because it provides mobility robustness (Table 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al (Pub No: 20150124748) [0202][0243]
Han et al (Pub No: 20170201917) [0030][0051]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469